Title: To Thomas Jefferson from Jospeh Sansom, 14 December 1807
From: Sansom, Jospeh
To: Jefferson, Thomas


                        
                            
                            To Thomas Jefferson, President 
                        
                        of the United States.
                            
                            
                                on or before 14 Dec 1807
                            
                        
                        Joseph Sansom, again, begs leave to present his respects, together with a Pamphlet lately written by him upon
                            the Seat of Government; to which he adds his sincere congratulations upon the probable restoration of tranquility, which
                            may be inferred from the last Dispatches from our Minister, and still more explicitly from the Royal Proclamation; which
                            implies a degree of condescension to just complaints heretofore unexampled in the annals of Britain.
                        The propositions developed in the Treatise will probably oppose some of the President’s ideas, and may
                            possibly interfere with some of his plans: but in a question that involves the duration and the indivivisibility of the
                            Union, he expects, from the Citizen who drew up the Declaration of Independence, a patriotic perusal; and he trusts to
                            obtain, from the President of the United States, at least a patient hearing, and a calm investigation of Political truth.
                            He trusts too that he may not urge, in vain, to a Public Character, retiring from a life spent in the service of his
                            Country, the noble motives of personal fame, and national prosperity.
                        In a President of the United States he can but believe that the feelings of a Virginian will merge in the
                            paramount sensations of a true born American, if he should be persuaded of the policy of re-establishing the Government at
                            Philadelphia, as the natural Capital of the United States, and the political center of this wide spread, and loosely
                            connected, and indefinitely bounded Nation; which, containing on its very surface the seeds of change, and the out-lines
                            of subdivision, peculiarly requires the checks of prescriptive locality, and popular concentration.—
                        How consolatory the retrospection of philosophic retirement! How glorious the hope of posthumous
                            veneration!—The names of Franklin, Washington, and Jefferson will go down together to the latest ages of the American
                            Confederacy, if, as the first planned our Independence, and the second atchieved it, the third should confirm the arch of
                            Empire, by adding the key-stone of political consolidation.
                    